Citation Nr: 1451765	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  12-22 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an effective date prior to September 10, 2011 for the award of a total disability rating for compensation based upon unemployability (TDIU).

2.  Entitlement to an effective date prior to September 10, 2011 for the award of Dependents' Education Assistance (DEA) benefits.



REPRESENTATION

Appellant represented by:	John Berry, Attorney



ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from September 1990 to February 1997. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office in Lincoln, Nebraska (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a November 2011 rating decision, the RO awarded a TDIU, effective September 10, 2011.  The award was based upon a July 2011 VA examination which concluded that the Veteran was unemployable as a result of some of his service-connected disabilities.  The effective date was assigned based upon a September 2011 VA examination which noted that the Veteran last worked the week before, and that he was fired from his position at that time.

Review of the record reveals that a formal claim for entitlement to a TDIU was not filed, and that the Board found a claim for TDIU to be raised by the record in connection with a claim for entitlement to an increased rating for a right upper extremity disability.  The claim for an increased rating for a right upper extremity disability flowed from a November 24, 2003 claim for entitlement to service connection for a right upper extremity disability.  The record also reflects that the Veteran met the schedular criteria for a TDIU in September 2003.

Although the Veteran was provided with a VCAA letter with regard to his TDIU claim in May 2011, which asked that he complete a VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, the claims file does not show that a completed form was ever submitted.  Additionally, while the VA treatment records and VA examination reports contain some information regarding the Veteran's employment history, there is no clear evidence of the Veteran's employment history.  Moreover, the available evidence reflects that the Veteran's employment history was somewhat sporadic and varied, and that he was frequently fired from jobs.  For example, during a July 2011 VA examination, the Veteran reported that he had 10 different jobs in the past few years and that he was fired from many jobs.  Thus, although the Veteran may have been employed as late as September 2011, a complete work history is critical in this case in order to determine whether the Veteran's employment was "marginal" or "substantially gainful" prior to September 10, 2011.  The Board also acknowledges the request made by the Veteran's representative that the Veteran's claims be remanded to obtain a complete work history prior to September 2011.  

In light of the foregoing, the Board believes that a complete work history for the Veteran should be obtained in order to determine the proper effective date for his TDIU.  

Because the Veteran's claim for entitlement to an earlier effective date for a TDIU is being remanded for the reasons explained above, the Veteran's claim for entitlement to an earlier effective date for DEA benefits must also be remanded, because they are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review meaningless and a waste of judicial resources, the two claims are inextricably intertwined).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran another VCAA letter requesting that he: 1) complete and submit a VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, and 2) provide a detailed and complete work history for his employment prior to September 10, 2011, as well as any other information regarding his employment or attempts to obtain employment, to include whether any such work history should be considered marginal or less than substantial gainful employment, and the reason(s) why.  Also ask that he submit any available documentation in support of his claim.

2.  After completing the above and conducting any other development that may be indicated, the RO must readjudicate the issues on appeal.  If any benefit sought remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



